 1s 44 (Rev 02/19)           mffib      Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 1 of 12
                                                                                              CIVIL COVER SHEET
 The JS 44 civil cover sheet and the mfonnat1on contamed herem neither replace nor supplement the fihng and service ofpleadmgs or other papers as reqmred by law. except as
                                                                                                                                                                                                    l q_~ ~ g-'
 provided by local rules of court This form, approved by the Jud1c1al Conference of the l:mted States m September I 974, 1s reqmred for the use of the Clerk of Court for the
 purpose ofm:l!atmg the civil docket sheet (SFF INSTRUCT TUNSON NEX7 PAC} Of TH[:, fORMJ

 I. (a) PLAINTIFFS                                                                                                                         DEFENDANTS
 Smith. Annette 1nd1v1dually on behalf of all others s1m1larly situated and                                                             Kindest Care Healthcare. LLC
 as class representative

     (b)     County of Residence ofFust Listed Plamllff                            Philadelphia                                            County of Residence of First Listed Defendant                             Ph1ladelph1a
                                          (EXCEPT IN US PLAINTIFF CASES)                                                                                                      (IN(; S Pl.AINT!fl CASM ON/ Yi
                                                                                                                                           NOTE         IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                        THE TRACT OF LAND INVOLVED

     (C)     Attorneys (Firm Name, Address, and Telephone Number/                                                                          Attorneys (I/ Known)

 Jonathan A Bernstein/Meenan                                                       LLC/299 Broadway Suite
 131O/New York.                NY 10007/(

                                                                                m One Box Only)                         Ill. CITIZENSHIP OF PRI~CIPAL PARTIES (Place an                                                  "X" m One Box for Plaintiff
                                                                                                                                   (For Diversity Cases Only)                                                    and One Box for Defendant)
0 I      U S Government                                                                                                                                      PTF                 DEF                                            l'TF      DEF
           Plamt1ff                                                                                                           Cil!zen of This State          cl I                 ::, I      Incorporated or Prmcipal Place       cl 4    cl 4
                                                                                                                                                                                               of Busmess In This State

0 2      lI .S Government                                 Diversity                                                           C1112en of Another State                cl 2        ::,   2    Incorporated and Prmcipal Place                ::, 5    cl 5
             Defendant                                      (Indicate Citizenship of Partzes m Item /If)                                                                                        of Busmess In Another State

                                                                                                                                                                      CJ l        ,     l    Foreign Na11on                                 0 6      ::, 6
                                                                                                                                  Fore1
                                                                            Box Only)                                                                                              Chck here for Nature of Smt Code Descn t10ns
                                                                               TORTS                                              FORFEITURE/PENALTY                                BANKRUPTCY                 OTHER STATUTES
::, 110 Insurance                                     PERSONAL INJLRY                           PERSONAL INJL'RY                                                         cl 422 Appeal 28 l 'SC 158                    0     3 75 False Clauns Act
'.J 120Manne                                      cl 310 Airplane                          0 365 Personal Iniury ·                                                       ::J 423 Withdrawal                            ::,   376 Qm Tam (11 t:SC
::J I 30 Miller Act                               :J 315 Airplane Product                              Product L1ab1ltty                                                           28 USC 157                                      3729{a))
cJ 140 Negotiable Instrument                                Liab1hty                       cl 367 Health Care/                                                                                                         ::,   400 State Reapport10nment
::, I SO Recovery of Overpayment                  7 320 Assault. Libel &                             Pharmaceutical                                                     1--,P~R~O=P-R""TY==G"'n=s,,---l ::J                  410 Antitrust
         & Enforcement of Judgment                          Slander                                  Personal InJwy                                                      '.1 820 Copynghts                             :J    430 Banks and Bankmg
::, 151 Medicare Act                              0 330 Federal Employers                            Product Liabihty                                                    cl 830 Patent                                 ::,   450 Commerce
cl 152 Recovery of Defaulted                                Liabihty                       CJ 368 Asbestos Personal                                                      ::, 835 Patent • AbbreVIated                  7     460 Deportation
         Student Loans                            0 340 Manne                                          Injury Product                                                              New Drug AppltcallOn                cl    4 70 Racketeer Influenced and
         (Excludes Veterans l                     "1 345 Manne Product                                 L1ab1hty                                                          cl 840 Trademark                                         Corrupt Organ1za11ons
::, I 53 Recovery of Overpayment                            Ltabthty                          PERSONAL PROP                         ~:::::::J:;;~~~B::::::::~:Js~o~cE]1;2A~L:;;;s~EC~~U~~RI;fTi,:Y:,::::::l O                480 Consumer Credit
         ofVeteran·s Benefits                     ::, 350 Motor Vehicle                                                                                                  cl 861 HIA (1395ft)                           ::,   485 Telephone Consumer
n I60 Stockholders· Suits                         0 355 Motor Vehicle                                                                                                    cl 862 Black Lung (923)                                  Protecllon Act
cl I 90 Other Contract                                    Product Ltab,hty                                                                                               cl 863 DIWC/DIWW {405(g))                     cl    490 Cable/Sat TV
::, 195 Contract Product Liabihty                 cl 360 Other Personal                                                                           auons                  ::, 864 SSID Title XVI                        cl    850 Secunt1es/Commod1ties/
:J 196 Franchise                                           lnJury                                                                     ::, 74 a1lway Labor Act            :J 865 RSI {405(g))                                      Exchange
                                                  cl 362 Personal Injury •                                                                  I Fam!ly and Medical                                                       n     890 Other Statutory Acltons
                                                          Medical Mal racllce                                                                  Leave Act                                                               '.1   891 Agncultural Acts
L..._...o:RE=A,.L"-'P'-'R"'O=P.e:E.,R..,.T_.Y_ _-1-_ _,Ca:,M'-'-"L"'-"RI=G"-'H'-'T'-"S'----+..!P_.R,.I.,.SO=N"'E"'R'-'P'-'E=~=,..__-I cl 790 Other Labor Litigallon     1---,F=ED=ERA=...,,.L""T""AX-=-=su=rr=s=-----r cl    893 Environmental Matters
 cl 210 Land O)lldemnalton                        CJ 440 Other Civtl Rights                     Habeas Corpus,                        cl 791 Employee Retrrement         O 870 Taxes (U S Plamtiff                     '.1   895 Freedom of lnformallon
 ::, 220 Foreclosure                              cl 441 Vollng                            cl 463 Aben Detamee                                Income Secunty Act                   or Defendant)                                 Act
 CJ 230 Rent Lease & EJectment                    O 442 Employment                         CJ 510 Motions to Vacate                                                       cl 87 I IRS Third Party                      cl    896 Arb1trallon
 cl 240 Torts to Land                             ::, 44 3 Housin&"                                  Sentence                                                                      26 USC 7609                         cl    899 Adm1n1stra11ve Procedure
 n 245 Tort Product Liab1hty                              Accommodauons                    '.J 5 30 General                                                                                                                      Act/Review or Appeal of
 ::, 290 All Other Real Property                  cl 445 Amer w/Disabiht1es - cl 535 Death Penalty                                             IMMIGRATION                                                                       Agency Dec1S1on
                                                          Employment                           Other·                                 0 462 Naturaltzallon Apphcalton                                                  cl    950 Conslltut1onahty of
                                                  CJ 446 Amer w/D1sabiht1es - 0 540 Mandamus & Other                                  cl 465 Other Imm,gratton                                                                   State Statutes
                                                          Other                            ::, 550 Clvtl Rights                               Acllons
                                                  ::, 448 Education                        CJ 555 Pnson Cond1t10n
                                                                                           cl 560 CIVIi Detamee •
                                                                                                     Cond11tons of
                                                                                                     Confinement                                                                                      OCT                    3 2019
       ORJGll'\i (Placean 'T'tnOneBoxOni))
         Ongmal                  n2      Removed from                                Remanded from                    n    4 Remstated or             n     5 Transferred from               n    6 Mult1d1stnct                    n   8 Mul11d1stnct
         Proceedmg                       State Court                                 Appellate Court                           Reopened                        Another D1stnct                      L11tga1ton •                         L1t1gat10n •
                                                                                                                                                               (specify)                            Transfer                             Direct File
                                                      Cite the U S C1vd Statute under which you are fihng (Do ,rot cite j11risdictiottal statutes 1mless diversity)
                                                       29 USC Sec 201
         CAUSE OF ACTIO~                            t:B::-r-1e-::f-:de_s_cn_p_t_1o_n_o7f c - a - u - s e - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - : : - " ' " ' - - - - -
                                                      F a1lure to pay overtime premium pay
VII. REQlJESTED IN    ~ CHECK IF THIS IS A CLASS ACTION                                                                           DEMA."1D$                                                                                                omplamt
     COMPLAINT:          UNDER RULE 23, FR Cv P                                                                                                                                                                                             ONo

VIII. RELATED CASE(S)
                       (See instructio11s)
      IF Ai'lY                                                                                                                                                                 DOCKET NUMBER
DATE
October 3. 2019
FOR OFFICE USE ONLY

    RECEIPT#                              AMOUNT                                                                                                            JlJDGE                                     MAG Jl,'DGE
     Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 2 of 12



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTER~ DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FOR\1
                   Annette Smith
                                                                            CIVIL ACTION
                           v.
               K1ndest Care Healthcare,   ~~c
                                                                             NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Fonn in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly refen-ed to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.


  October 3. 20:9                  ~onathan A   Bernstein

Date                                  Attorney-at-law                    Attorney for
 212 226-7334                      212-226 7716                          ;b@rneenanesqs com



Telephone                             FAX Number                         E-Mail Address


(Civ. 660) 10/02




                                                                                   OCT - 3 2019
                    Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 3 of 12

                                                                UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FO&\1
                    (to be used by counsel or prose plaintiff to mdtcate the category of the case for the purpose of asstgnmell/ to the appropriate calendar)

AddressofP!aintiff:         8502 Agusta Street.               Philadelphia. PA :91~2

AddressofDefendant:           840C Bustleton Ave #2.               Ph1:adelphia. PA 19:~2

Place of Accident, Incident or Transaction: _________________________________________



RELATED CASE, IF ANY:
Case Number: _ _ _ _ _ _ _ _ _ _ _ __                           Judge. _ _ _ _ _ _ _ _ _ _ _ _ __

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    Is this case related to property included man earlier numbered suit pending or within one year                                                  Noe]
      previously terminated action m this court?

2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                                               Nol]
      pending or within one year previously terminated action m this court?

3.    Does this case involve the validity or infringement of a patent already in suit or any earlier                                                  No~
      numbered case pending or within one year previously terminated action of this court?

4.    Is this case a second or successive habeas corpus, soci
      case filed by the same individual?

I certify that, to my knowledge, the within case
this court except as noted above.
DATE        October 3. 20:9
                                                                                         v I Pro Se Plamttff                               Attomey JD # (if applicable)


CIVIL: (Place a ✓ in one category only)

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       l.
       2.
              Indemnity Contract, Marine Contract, and All Other Contracts
              FELA
                                                                                           •• 2.I.      Insurance Contract and Other Contracts
                                                                                                        Airplane Personal Injury
       3.
       4
              Jones Act-Personal Injury
              Antitrust
                                                                                            •• 4.3      Assault, Defamation
                                                                                                        Marine Personal Injury
       5.     Patent                                                                          os        Motor Vehicle Personal Injury
                 bor-Management Relations                                                    • 6        Other Personal Injury (Please specify)
                ivil Rights
                abeas Corpus
                                                                                             •• 8.7     Products Liability
                                                                                                        Products Liability - Asbestos
              Securities Act( s) Cases
              Social Security Review Cases
                                                                                              • 9.      All other Diversity Cases
                                                                                                        (Please specify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              All other Federal Question Cases
              (Please specify) _F_~_s_A_ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                             ARBITRATION CERTIFICATION
                                                   ([he effect of this certificalion is to remove the case from eligibility for arbitration)


                                                                                                                                                fttT       =    3 ~19


                                                                                                                                  32~422
                                                                                                                                           Attorney ID # (if app/lcable)

 NOTE A tnal de novo will be a tnal by JUIY only 1fthere has been comph

 Clv 609 (J/2018)
         Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 4 of 12

.St\~ fVv'v\'3
 ~ITED STATES DISTRICT COURT
 EASTERN DISTRICT OF Pr]\';\.'SYL VANIA
 ------------------------------------x
 A~:\'ETTE S~ITII,

 individually, on behalf of all others similarly
 situated and as class representative,
                                                              COMPLAINT AND
                                Plaintiff,                    DEMAND FOR JURY TRIAL

                - against -

 Kl;\'DEST CARE HEALTHCARE, LLC,

                                Defendant.
 ------------------------------------x


        Plaintiff Annette Smith ("Smith"), individually, on behalf of all others similarly situated,

 and as class representative, by their attorneys, Meenan & Associates, LLC and The Law Office

 of Christopher Q. Davis, complains of defendant, Kindest Care Healthcare LLC ("Kindest

 Care"), as follows:

                                      PRELI'.VII~ARY STA TEMENT

         1.     Plaintiff complains on behalf of herself and other current and former employees

 of defendant who elect to opt into this action pursuant to the Fair Labor Standards Act, 29 U.S.C.

 § 216(b) ("FLSA"), that she is are owed back wages from defendant for overtime work for which

 she did not receive overtime premium pay pursuant to the FLSA, 29 U.S.C. §§ 201 et seq.

        2.      Plaintiff also complains on behalf of herself and other current and former

 employees of defendant that she is owed overtime premium pay under the Pennsylvania

 ~inimum Wage Act, 42 Pa. C. S. §333.101 ("PMWA").




                                                                             \ltl    -1-
        Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 5 of 12
                    \



                                JURISDICTION AND VENI;E

       3.      This Court has jurisdiction of this action pursuant to the Fair Labor Standards Act,

29 C.S.C. §§ 201 et seq, and 28 U.S.C. § I 367(a), in that the state and federal claims arise from

a common nucleus of operative fact such that they are so related that they form part of the same

case or controversy under Article Ill of the Cnited States Constitution.

       4.      The venue of this action is proper because a substantial part of the acts and

omissions giving rise to the claims occurred in the Eastern District of Pennsylvania, and because

Defendant maintains its principal place of business in the Eastern District of Pennsylvania.



                                            PARTIES

       5.      Plaintiff Annette Smith is a natural person who currently resides in the City and

County of Philadelphia, Commonwealth of Pennsylvania.

       6.      At all relevant times, defendant Kindest Care Healthcare, LLC, was in the

business of providing home health care services to patients in and around Philadelphia. Upon

information and belief, Kindest Care is a foreign limited liability company organized under the

laws of the State of New Jersey. It maintains a principal place of business at 8400 Bustleton

Avenue in the City and County of Philadelphia, Commonwealth of Pennsylvania.



              ALLEGA TIO~S RELATED TO THE COLLECTIVE ACTION

       7.      Plaintiff incorporates by reference each and every allegation of Paragraphs I

through 6 of this Complaint as though the same were fully set forth herein.

       8.      The named plaintiff brings this action on behalf of herself and all others similarly

situated, pursuant to 29 C.S.C. § 216(b). Persons similarly situated are those who are and/or



                                                     2
        Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 6 of 12



were employed by Defendant as direct care workers or home health aides at any time between

October 2, 2016 and the present (the "Collective Action Period").

       9.      The FLSA Collective consists of approximately one hundred ( 100) similarly

situated employees who, during their employment by and work for Defendant fell into the

category of non-exempt, non-managerial employees who were employed as direct care workers

or home health aides and did not received overtime premium pay for hours worked in excess of

forty (40) per workweek.

        10.    Defendant's unlawful conduct has been willful, and has caused significant

damage to Plaintiff and the FLSA Collective.

        11.    The FLSA Collective would benefit from the issuance of a Court-supervised

notice of the present lawsuit and the opportunity to join the present lawsuit. The members of the

FLSA collective are known to Defendant and are readily identifiable and locatable through

Defendant's records. These similarly situated employees should be notified of and allowed to opt

in to this action pursuant to 29 U.S.C. § 216(b).



                  ALLEGATIONS RELATED TO THE CLASS ACTION

       12.     Plaintiff incorporates by reference each and every allegation of Paragraphs 1

through 11 of this Complaint as though the same were fully set forth herein.

       13.     Plaintiff brings the claims in this action under the P:\1W A on behalf of herself and

all other similarly situated individuals who currently work or have worked as direct care workers

or home health aides for Defendant at any time from October 2, 2016 to the present.

       14.     Plaintiff brings the PMWL claims as a class action pursuant to Rule 23(b)(3) of

the Federal Rules of Civil Procedure on behalf of a class consisting of:



                                                     3
        Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 7 of 12



               All persons who currently work or who have worked as direct care
               workers or home health aides for Defendant from October 2, 2016
               to the present through the entry of judgment in this action (the
               "Rule 23 Class").

        15.    The employees in the Class identified above are so numerous that joinder of all

members is impracticable.

        16.    Although the precise number of such employees is unknown, and facts on which

the calculation of that number are presently within the sole control of defendant, upon

information and belief, there are approximately one hundred ( 100) members of the Class. There

are questions of law and fact common to the Class which predominate over any questions

affecting only individual members. The claims of the representative party are typical of the

claims of the Class. The representative party will fairly and adequately protect the interests of the

Class. Defendant acted and refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive or corresponding declaratory relief with respect to the Class.

A class action is superior to other available methods for the fair and efficient adjudication of the

controversy - particularly in the context of wage and hour litigation where individual plaintiffs

may lack the financial resources to vigorously prosecute a lawsuit in federal court against

corporate defendants.

        17.    There are questions of law and fact common to this Class which predominate over

any questions solely affecting individual members of the Class, including:

       a.      Whether Defendant violated the P~W A and the supporting Pennsylvania

Department of Labor & Industry regulations by failing to pay direct care workers or home health

aides overtime premium pay;

       b.      Whether Defendant has a good faith basis to contest or dispute the wage claims of

the Plaintiffs and the Rule 23 class;


                                                      4
         Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 8 of 12



       c.      Whether the Defendant failed and/or refused to pay the Plaintiffs premium pay for

hours worked in excess of forty per workweek within the meaning of the PMWA, and whether

that failure and/or refusal was willful; and

       d.      Whether the members of the class are entitled to affirmative relief.

        I 8.   Plaintiff will fairly and adequately represent and protect the interests of the

members of the Rule 23 Class. Plaintiff has retained counsel competent and experienced in

wage and hour litigation. There is no conflict between Plaintiff's interests and those of the

Rule 23 Class members.

        I 9.   This action is properly maintainable as a class action under Rule 23(b)(3) of the

Federal Rules of Civil Procedure.



            FACTUAL ALLEGATIONS COMMO~ TO ALL CAUSES OF ACTION

       20.     Defendant provides home care services, including nurses and home health aides,

to persons whom because of age or infirmity, are unable to care for themselves in Philadelphia

and its suburbs.

       21.     Defendant was, at all relevant times, and is, in an industry affecting commerce

within the meaning of 29 C.S.C. § 203(b).

       22.     Upon information and belief, Defendant, in combination with persons performing

related activities for a common business purpose, are an enterprise whose annual gross volume

of sales made or business done is not less than $500,000, exclusive of sales taxes.

       23.     From October 2, 2016 to present Defendant has employed approximately one

hundred ( I 00) direct care workers or home health aides.




                                                     5
                 Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 9 of 12
.   .•




                24.     Plaintiff worked for Defendant from approximately October 28, 2018 until

         approximately June 14, 2019.

                25.     During that time, she was paid $11.00 per hour for substantially all hours worked.

         On occasion, she was paid a weekend rate of $11.50 per hour.

                26.     Pay records issued by Defendant to Plaintiff show that she worked up to 119

         hours during a two-week period.

                27.     Plaintiffs and her similarly situated co-workers' job duties and responsibilities

         included the performance of health and companionship services in the private homes of

         defendant's clients.

                28.     Plaintiff and her similarly situated co-workers regularly work and/or worked in

         excess of forty (40) hours in the workweek. However, Plaintiff and her co-workers were and/or

         are not paid overtime premium pay for aJI work hours in excess of 40 hours in the workweek.



                                                  COUNTI
                                VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

                29.     Plaintiff incorporates by reference each and every allegation made in paragraphs 1

         through 28 of this Complaint.

                30.     Plaintiff and her similarly situated co-workers frequently worked over forty hours

         in a workweek.

                31.     Although Plaintiff and her similarly situated co-workers worked over forty hours

         in a workweek, they were not paid overtime premium pay for all of the hours worked in excess

         of forty hours in a workweek.




                                                             6
             Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 10 of 12
•'




             32.     Plaintiff and her similarly situated co-workers are entitled to one and one-half of

     their regular rates of pay for all hours worked in excess of forty hours in a workweek under the

     Fair Labor Standards Act, as amended, 29 U.S.C. §§ 201 et seq.

             33.     Defendant's actions were willful.



                                          COL"~T II
                   VIOLA TIO NS OF THE PENNSYLVANIA MINIMUM WAGE ACT

             34.     Plaintiff incorporates by reference each and every allegation made in paragraphs 1

     through 33 of this Complaint.

             35.     During the course of their employment with Defendant, Plaintiff and the Rule 23

     Class ~embers were Employees within the meaning of the P~WA, 42 Pa. C. S. §333.101

             36.     Defendant is an employer within the meaning of the PMWA.

             37.     Plaintiff and the Rule 23 Class Members are parties to whom overtime wages are

     owed.

             38.     Defendant failed to comply with the maximum hours provisions of the PMWA by

     failing to pay Plaintiff and the Rule 23 Class Members time and one-half of their regular rate for

     hours worked in excess of forty (40) hours per week.

             39.     The P~WA requires an employer to pay employees for all "Hours Worked."

             40.     Defendant's actions were willful, as they should have known of the PMWA's

     requirements.

             41.     Defendant's failures violated the wage and overtime provisions of the PMW A.




                                                           7
          Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 11 of 12
.   ..

         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                   I. Certifying this action as a class action pursuant to Fed. R. Civ. Pro. 23 on

         behalf of the members of the Class, and appointing Plaintiff and her counsel to represent

         the Class;

                   2. Authorizing notice of this action pursuant to 29 U.S.C. § 216(b);

                   3. Directing Defendant to pay overtime premium pay to Plaintiff, such persons as

         may opt in to this action and members of the class;

                   4. Directing defendant to pay liquidated damages under the FLSA to plaintiff and

         such persons as may opt into this action;

                   5. Directing defendant to pay wages due under the P'.\1WA to Plaintiff and the

         members of the Rule 23 Class;

                   6. Directing defendant to pay pre-judgment interest to Plaintiff, members of the

         Rule 23 Class and such persons as may opt in to this action;

                   7. Granting a permanent injunction enjoining Defendant and its owners, officers,

         management personnel, employees, agents, attorneys, successors and assigns and those

         acting in concert therewith from any conduct violating the rights of the plaintiff, members

         of the class and such persons as may opt in to this action as secured by the PMWA;

                   9. Awarding Plaintiff the costs of this action together with reasonable attorneys'

         fees; and

                   10. Granting such other and further relief as this Court deems necessary and

         proper.




                                                         8
,.           Case 2:19-cv-04568-MMB Document 1 Filed 10/03/19 Page 12 of 12



                                       JL'RY TRIAL DEMANDED

            The plaintiff requests a jury trial on all questions of fact raised by the Complaint.

     Dated: l',;ew York, New York
            October 3,2019




                                                           By: - - 1 1 - - 1 - - 1 - ~ - = - - - - - -
                                                           Jonath
                                                           Bar I
                                                           299 Broadway, Suite 13 I 0
                                                           :'\;ew York, New York 10007
                                                           (212) 226-7334
                                                           1bl'dmecnanesqs.com

                                                           LAW OFFICES OF CHRISTOPHER Q.
                                                           DAVIS
                                                           Co-Counsel for Plaintiffs

                                                           By:    Isl
                                                           Christopher Q. Davis

                                                           Pro !lac Vice Admission Pending
                                                           80 Broad Street, Suite 703
                                                           New York, ~y I 0004
                                                           (646) 430-7930




                                                          9
